902 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael P. WATIMAR, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee.
No. 89-6567.
United States Court of Appeals, Sixth Circuit.
May 11, 1990.

1
Before BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges, and DAVID P. DOWD, Jr., District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Michael Watimar moves for counsel and appeals from the district court's judgment denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Following a jury trial, Watimar was convicted of murder.  He was sentenced to life imprisonment.


4
Watimar claimed that he was denied a fair trial:  (1) by being tried jointly with his co-defendant, (2) by admission into evidence of a prior death threat against the victim, (3) when the co-defendant's attorney commented on his failure to testify, (4) because the jury instructions allowed the jury to convict him as either principal or accomplice with no testimony to support a complicity instruction, (5) because an incompetent witness was allowed to testify, and (6) he was denied the right to a speedy trial.  After reviewing the answer and traverse, the district court dismissed the petition as meritless.


5
Watimar pursues arguments three, four, and five on appeal.


6
As Watimar has not raised the following issues on appeal, they are considered abandoned and will not be reviewed:  (1) he was denied a fair trial by being tried jointly with his co-defendant, (2) he was denied a fair trial by admission into evidence of a prior death threat against the victim, and (3) he was denied the right to a speedy trial.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


7
We have examined the remaining issues presented on appeal and find them to be without merit for the reasons stated by the district court.


8
Accordingly, for the reasons set forth in the district court's judgment pertaining to the issues remaining on appeal, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation